Me. Justice Wole
delivered the opinion of the court.
*114The complaint in this case sets up that the complainant ■was secretary of the Municipal Council of Hormigueros and faithfully fulfilled all his duties; that two of the defendants "being desirous of putting an employee of their own as secretary in substitution of the complainant, maliciously preferred charges against the complainant charging him with improper conduct in office; and that by reason of such charges the defendant had an illegal trial and was subsequently removed, causing him damages. There were other minor allegations in the complaint but we have recited the gist of the same. The defendants demurred and the court below sustained the demurrer.
There is no averment in the complaint that the charges were not true. The conspiracy between two of the defendants and the other defendants is hinted at rather than set out, the other defendants being members of the council of Hormigueros. The complainant seems to proceed on the theory that the mere filing of charges against him by which he was discharged constitutes a conspiracy. Such is not the law and the judgment must be affirmed.

Affirmed.

Chief Justice Hernandez and Justices del Toro and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this ■ease. 1